Citation Nr: 1310812	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	to be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from September 1971 to February 1972 and was discharged under other than honorable conditions.  

The appellant was a member of the New Jersey Army National Guard from November 1974 to May 1975.  During this time, he had a period of active duty for training (ACDUTRA) from February 17 to May 2, 1975, and received an honorable discharge.  

In a March 1994 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, determined that the character of the appellant's discharge from his period of active duty from September 1971 to February 1972 was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2012).

This current matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia RO which denied service connection for a left ankle disability, a right leg disability, hearing loss, and tinnitus.  

In April 2011, the appellant testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge.  

At his April 2011 Board hearing, the appellant claimed that he had been told by military authorities that he was to receive a medical discharge from his period of active duty.  As set forth above, however, service personnel records reflect that he was discharged under other than honorable conditions due to willful and persistent misconduct.  The appellant is advised that if it is his belief that the service department has incomplete or inaccurate information, he may pursue an upgrade of his discharge or apply for correction of his records from the Army Board for Correction of Military Records.  Absent a finding of clear and unmistakable error, however, the RO's March 1994 administrative decision determining that the character of his discharge from his period of active duty from September 1971 to February 1972 is a bar to his receipt of VA benefits is final and not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that he sustained left ankle and right leg injuries in service which led to current left ankle and right leg disabilities.  Alternatively, he theorizes that as a result of favoring his left ankle due to in-service injury, he developed a secondary right leg disability.  The appellant also claims that he developed hearing loss and tinnitus as a result of his exposure to acoustic trauma during service.  

The record on appeal indicates that the RO's efforts to obtain the appellant's service treatment records corresponding to his membership in the Army National Guard, including his period of ACDUTRA from February to May 1975, were unsuccessful.  See e.g. March 2010 Memorandum.  At his April 2011 Board hearing, however, the appellant testified that he had recently been issued a different Social Security number.  He speculated that VA's inability to obtain his service treatment records from the service department may be related to the discrepancy in his Social Security numbers.  

VA has a statutory duty to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including the service department.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  Given the appellant's hearing testimony regarding the discrepancy between his current Social Security number and the Social Security number under which he served, the Board finds that additional efforts on the part of the RO are necessary.

The Board does observe, however, that the appellant has recently submitted what appears to be a copy of a service treatment record from his National Guard service, i.e. a February 1975 radiographic report.  This raises the possibility that service treatment records corresponding to the appellant's National Guard service are not on file with the service department's repository of records because the appellant is in possession of such records.  The record indicates that despite repeated requests from the RO, the appellant has submitted no additional service treatment records.  

The Board wishes to make clear to the appellant that it is his responsibility to submit records of treatment in support of his claim.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c) (2012).  The Board further advises the appellant that although VA has a duty to assist him in the development of his claim, that duty is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, the appellant also has an obligation to assist in the adjudication of his claim.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 195.  For these reasons, the appellant is again advised that he must submit copies of any and all service treatment records in his possession to the RO for the use in the adjudication of his multiple claims.  

Also at his April 2011 Board hearing, the appellant testified that he has received treatment for his claimed disabilities at the Philadelphia VA Medical Center (VAMC) since 1993.  The record indicates that despite multiple prior requests from the RO, the appellant has not previously identified these records.  On remand, therefore, the RO must undertake the necessary efforts to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  

The Board also notes that the record on appeal reflects that the appellant was incarcerated for ten years beginning in 1980 following a robbery conviction.  During this period, he was reportedly hospitalized in Trenton, New Jersey.  Given the appellant's contentions regarding the claims on appeal, medical records corresponding to this lengthy period of incarceration are potentially relevant and reasonable attempts to obtain them must be made.  

It is noted that the appellant's March 2009 VA Form 21-22 appointing the New Jersey Department of Military and Veterans' Affairs appears to be incomplete, including lacking a signature.  The Board advises the appellant and reminds his representative that in order to ensure the privacy of claimants' personal information, a properly executed VA Form 21-22 is required to authorize VA's disclosure of information regarding any claim.  38 C.F.R. §§ 14.631 (2012).  This must be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with the opportunity to submit a properly completed VA Form 21-22 for any accredited representative, to include the New Jersey Department of Military and Veterans' Affairs.

2.  Ask the appellant to provide the information and authorization necessary to obtain medical records corresponding to his ten-year period of incarceration beginning in 1980.  After securing the necessary information from the appellant, contact the appropriate repository of records and request complete clinical records corresponding to his entire period of incarceration.  

3.  Obtain the appellant's complete records from the Philadelphia VAMC for the period from January 1993 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the National Personnel Records Center (NPRC) or other appropriate government records repository and request all available service treatment records pertaining to the appellant's membership in the New Jersey Army National Guard from November 1974 to May 1975.  The RO should also request records of any inpatient medical care at Fort Polk where the appellant claims to have been hospitalized during basic training during his period of active duty; and at Fort Jackson, where the appellant claims to have been hospitalized during basic training during his period of ACDUTRA.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

5.  After the records above are secured and associated with the claims folder, provide the appellant with an appropriate examination to determine the etiology of any current left ankle and right leg disability.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must first provide an opinion regarding whether there are any current diagnoses of left ankle or right leg disabilities.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether it at least as likely as not (50 percent or greater probability) that any diagnosed left ankle or right leg disability was caused or aggravated by the appellant's ACDUTRA from February 1975 to May 1975.  The examiner must address the appellant's lay statements regarding his in-service injuries and his symptoms since service.

6.  After the records above are secured and associated with the claims folder, provide the appellant with an appropriate examination to determine the etiology of any current hearing loss and tinnitus.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether it at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss or tinnitus was caused or aggravated by the appellant's ACDUTRA from February 1975 to May 1975.  The examiner must address the appellant's lay statements regarding his in-service noise exposure and his symptoms since service.

7.  Notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and any properly appointed representative.  After the appellant and any representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



